Citation Nr: 9905945	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active naval service from December 1965 to 
September 1966.  By rating decision in June 1991, the 
Regional Office (RO) denied the veteran's claim of service 
connection for a back disability.  He was notified of this 
decision and of his right to appeal by a letter in July 1991.  
No timely appeal was received thereafter.  In this regard, 
the Board of Veterans' Appeals (Board) is aware that the June 
1991 rating decision concluded that the November 1987 rating 
decision of the RO, as well as subsequent rating actions, 
contained clear and unmistakable error in failing to address 
the veteran's claim of service connection for a back 
disability.  

In addition, the Board notes that a statement of the case 
concerning the issue of entitlement to vocational 
rehabilitation benefits was issued in March 1998.  Due to a 
change in address, it was returned to the RO and resent in 
April 1998.  Later that month, the veteran indicated that the 
Department of Veterans Affairs (VA) Form 9 was not sent to 
him.  He also requested a hearing.  In light of the fact that 
it does not appear that a substantive appeal was ever 
received, this decision is limited to the issue set forth on 
the preceding page.  In this regard, the Board notes that the 
veteran failed to appear at a hearing scheduled at his 
request originally in June 1998 and rescheduled in August 
1998.


FINDINGS OF FACT

1. By decision in September 1991, the RO denied the 
veteran's claim of service connection for a back 
disability.  

2. He was informed of this decision and of his right to 
appeal, but a timely appeal was not received.  

3. The evidence added to the record since the September 1991 
determination is similar to and cumulative of the 
evidence previously considered.  

4. It is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The evidence received since the RO denied service 
connection for a back disability in September 1991 is not 
new and material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R §§ 3.104(a), 3.156(a) (1998).

2. The September 1991 decision denying service connection for 
a back disability is final and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. § 
20.302(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Finality

As noted above, the RO denied the veteran's claim of service 
connection for a back disability in September 1991.  In that 
decision, it was noted that the veteran had not been treated 
for a back condition during service.  Following notification 
of the September 1991 decision, along with the information 
regarding his appellate rights, an appeal was not filed by 
the veteran.  Thus, the September 1991 rating action is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).

Regarding petitions to reopen claims previously and finally 
disallowed by the RO, the U.S. Court of Appeals for Veterans 
Claims (the Court, formerly the U.S. Court of Veterans 
Appeals) has held that the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  38 U.S.C.A. § 5108.  If 
the Board determines that the submitted evidence is not new 
and material, then the claim cannot be reopened.  Second, if 
the Board determines that the claimant has produced new and 
material evidence, it must reopen the claim and evaluate the 
merits of the claim in light of all of the evidence, both old 
and new.  Manio, 1 Vet. App. at 145-46 (explaining that the 
relevant legislative history confirms that Congress intended 
section 5108 to permit review of all of the evidence of 
record once the claim is reopened).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently held that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  In Colvin, the Court adopted the following rule 
with respect to the nature of the evidence which would 
justify reopening of a claim on the basis of new and material 
evidence:  "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Id., 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).  This standard, as aptly noted above, focuses on 
whether the new evidence (1) bears directly and substantially 
on the specific matter, and (2) is so significant that it 
must be considered to fairly decide the merits of the claim.  
See Fossie v. Brown, 12 Vet. App. 1 (1998).

In Elkins v. West, U.S.Vet. App. No. 97-1534 (Feb. 17, 1999), 
the Court noted that Hodge implicitly held that new and 
material evidence may be presented even though a claim is not 
well grounded.  

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard, 4 
Vet. App. 384, 393-94 (1993).

The "old" evidence 

The service medical records are negative for complaints or 
clinical findings pertaining to a back disorder.  A clinical 
evaluation of the spine on service discharge medical 
examination in September 1966 was normal.  

VA outpatient treatment records dated in the 1980s have been 
associated with the claims folder.  In January 1981, the 
veteran reported that, for the last week or so, he had pain 
in the left hip and down the leg.  He did not remember 
hurting himself.  An examination showed that standing and 
seated flexion tests were negative.  Straight leg raising was 
negative.  L-5 was restricted in extension and right side 
bending-rotation.  The assessment was somatic dysfunction L-
5.  The veteran reported a muscle spasm in January 1982.  He 
stated that he had pain in the left hip for 3 weeks, and it 
extended down the left leg.  Examination revealed lumbosacral 
tenderness.  The diagnoses were to rule out lumbosacral 
strain and lumbar neuropathy.  X-ray study of the lumbosacral 
spine later that month revealed no significant abnormalities.  
The veteran was referred to a VA orthopedic clinic in July 
1986, at which time he reported recurrent low back pain.  No 
history of trauma was noted.  Later that month, X-ray study 
of the lumbar spine revealed minimal scoliosis with convexity 
to the left.  There was joint space narrowing between the L5-
S1 intervertebral disk space.  There was no evidence of 
spondylolisthesis.   

The veteran was afforded a VA medical examination in 
September 1986, and he complained of back pain.  An 
examination disclosed no deformity, spasm or tenderness of 
the lumbosacral spine.  Flexion was to 90 degrees and 
extension to 10 degrees.  Lateral rotation and bending were 
to 35 degrees, bilaterally.  Straight leg raising was 
negative.  A December 1985 X-ray study of the lumbosacral 
spine was reported to be negative for lumbar spine 
abnormality.  The diagnosis was history of low back pain.  

In a statement dated in November 1987, a private physician 
indicated that he saw the veteran on an acute basis when he 
was hospitalized in August 1987 for an unrelated condition.  
He stated that he only saw him one time, and an examination 
did not include any evaluation of the back.  He commented 
that he was unable to assess the veteran for disability 
related to a back condition.  

Also of record previously was a copy of a November 1987 
general medical examination for vocational rehabilitation 
purposes, noting scoliosis of the veteran's spine.

The additional evidence 

Following the September 1991 RO denial of service connection 
for a back disability, private medical records were received 
by the RO showing that the veteran was seen in March 1989.  
He reported that two years earlier, he went back to Illinois 
to "visit" and got a job working as a roofer, but he 
subsequently fell off a roof and hurt his low back.  He 
stated that he did not seek any medical attention until 3 or 
4 months later when he spent several months being treated by 
VA with physical therapy.  His complaints at that time were 
of lumbar back pain.  Following an examination, it was 
concluded that the veteran had "some mild narrowing of the 
L5-S1 disc space with no other degenerative changes noted of 
L5-S1 disc disease."  

VA outpatient treatment records show that an X-ray study of 
the lumbosacral spine in October 1996 revealed possible 
degenerative disc disease at L5-S1 with disc narrowing.  The 
veteran was seen in November 1996 for follow-up on low back 
pain with radiculopathy.  The assessments were chronic back 
pain with radiculopathy and degenerative joint disease, L5-
S1.   

The veteran was afforded a general medical examination by the 
VA in November 1996.  He reported a history of intermittent 
low back pain which had been present for approximately the 
last 20 years.  He related that he had been seen at a VA 
Medical Center in the 1970s for back pain.  He states that he 
was told that his "vertebra had turned out" and that he was 
having left leg and right arm pain and numbness.  The veteran 
reported that since that time, he had continued to have back 
and left leg pain.  The was no history of injury that he 
could recall.  Over the last two years, he had been having 
symptoms constantly.  Following an examination, the pertinent 
assessment was degenerative joint disease of the lumbosacral 
spine.  

In March 1997, the veteran submitted a statement in which he 
indicated that he first injured his back in March 1966, while 
aboard ship during service.  He noted that a land mine that 
was lashed on board broke loose during a storm and forced him 
against the bulwark.  He stated that he had serious back 
problems as time went by.  

Also of record are reports of treatment in the 1990s at 
private and VA facilities, as well as treatment records while 
he was incarcerated.  These primarily reflected treatment for 
unrelated conditions.  In addition, duplicates of VA medical 
records have been associated with the claims folder.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.    38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Based on a review of the record, the Board concludes that the 
additional evidence submitted in support of the veteran's 
claim is merely cumulative and not new and material; thus, 
the claim is not reopened and the RO decision remains final.  
Although much of the additional evidence is new, in that it 
was not previously of record, it does not bear directly and 
substantially on the question before the Board, that is, 
whether the veteran has a back disability related to service.  
Although the veteran argues that his back disorder is 
attributable to service, as a layman, he lacks the capability 
or competence to provide evidence that requires specialized 
knowledge, skill, experience, or training.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this regard, the Board notes that the additional records 
tend to refute the veteran's recent claim that he sustained a 
back injury during service.  When he was seen at a private 
facility in March 1989, he only referred to a back injury 
about two years earlier.  Similarly, in November 1996, while 
he reported treatment by the VA for back complaints in the 
1970s, even if true (and the records obtained from that 
facility do not demonstrate any treatment at that time), such 
complaints would only suggest that he was first seen several 
years after his separation from service.  Of even greater 
significance is the fact that in November 1996, he noted a 
20-year history of intermittent low back pain, and he 
specifically denied any prior injury.  In the absence of 
competent medical evidence demonstrating that his back 
disability, which was first present many years after service, 
is related to service, the Board must find that his attempt 
to reopen his claim for service connection for a back 
disorder is unsuccessful as the evidence he submitted does 
not bear directly and substantially on his claim and it need 
not be considered to fairly adjudicate the claim.  The Court 
has held that if the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Thus, his lay assertions to the effect that he has a back 
disability which is related to service are neither competent 
nor probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis on 
which to reopen a claim for service connection.  The Board 
finds, therefore, that the evidence submitted since the RO's 
September 1991 decision is not new and material, and that the 
prior determination remains final. 


ORDER

As new and material evidence has not been submitted to reopen 
a claim of service connection for a back disability, the 
appeal is denied.



		
	J.F. Gough 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

